Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-4, 6-7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Chiba U.S. Pub. No. 2013/0301658, in view of Mattson et al., (Mattson) U.S. Pub. No. 2016/0050125.

As to claim 1, Chiba teaches the invention as claimed, including a data processing method applied to a multi-head management scenario, wherein the multi-head management scenario is a scenario in which a forwarder is managed by a plurality of management devices, the method comprising: 
performing, by the first management device, difference comparison between target data and corresponding data to obtain a comparison result, wherein the target data is data on the first management device, and the corresponding data is data that is on the forwarder and that corresponds to the target data (abstract, par. 0015-0019); and 

sending, by a first management device in the plurality of management devices, a lock instruction to the forwarder, wherein the lock instruction is used to instruct the forwarder to switch to a locked state, and the locked state is a state in which the forwarder is controlled only by the first management device (par. 0010, 0046, 0050-0054, 0060, 0082-0086).
However, Chiba does not explicitly teach sending, by a first management device in the plurality of management devices, a lock instruction to the forwarder, wherein the lock instruction is used to instruct the forwarder to switch to a locked state, and the locked state is a state in which the forwarder is controlled only by the first management device. 
Mattson teaches sending, by a first management device in the plurality of management devices, a lock instruction to the forwarder, wherein the lock instruction is used to instruct the forwarder to switch to a locked state, and the locked state is a state in which the forwarder is controlled only by the first management device (par. 0010, 0046, 0050-0054, 0060, 0082-0086).
It would have been obvious to one of ordinary skill in the art before the claimed invention was made to combine the teaching of Chiba and Mattson to provide an efficient system to control computer networks for exchanging data and sharing resources. 
Mattson teaches the invention as claimed, including the method according to claim 1, wherein the lock instruction comprises a lock indication and identity information of the first management device, the identity information is used by the forwarder to determine a lock source, and the lock indication is used to instruct the forwarder to switch to the locked state (par. 0060, 0083). 

As to claim 3, Chiba teaches the invention as claimed, including the method according to claim 1, wherein the synchronizing, by the first management device, the target data with the corresponding data comprises: determining, by the first management device based on the comparison result, to update the corresponding data by using the target data as a reference, or update the target data by using the corresponding data as a reference (par. 0015, 0018, 0042-0044, 0073-0074). 

As to claim 4, Chiba teaches the invention as claimed, including the method according to claim 1, wherein the synchronizing, by the first management device, the target data with the corresponding data further comprises: obtaining, by the first management device, input information, wherein the input information is obtained by the first management device in response to a user operation; and updating, by the first management device, the target data and the corresponding data based on the input information (par. 0015, 0018, 0042-0044, 0073-0074). 

As to claim 6, Chiba teaches the invention as claimed, including the method according to claim 1, wherein the performing, by the first management device, 

As to claim 7, Mattson teaches the invention as claimed, including the method according to claim 1, wherein the method further comprises: sending, by the first management device, an unlock instruction to the forwarder, wherein the unlock instruction is used at least by the forwarder to release the locked state, so that the forwarder can be managed by another management device other than the first management device (par. 0051, 0059). 

As to claim 9, Chiba teaches the invention as claimed, including the method according to claim 8, wherein after the switching, by the forwarder, to a first locked state based on the first lock instruction, the method further comprises: receiving, by the forwarder, update information sent by the first management device, wherein the update information is obtained by the first management device by synchronizing target data with corresponding data, the target data is data on the first management device, and the corresponding data is data that is on the forwarder and that corresponds to the target data; and updating, by the forwarder, the corresponding data on the forwarder based on the update information (par. 0015, 0018, 0042-0044, 0073-0074). 
Mattson teaches the invention as claimed, including the method according to claim 9, wherein the first lock instruction comprises a first lock indication and identity information of the first management device (par. 0006-0007, 0051, 0083, 0089-0090). 

As to claim 11, Mattson teaches the invention as claimed, including the method according to claim 10, wherein the switching, by the forwarder, to a first locked state based on the first lock instruction comprises: identifying, by the forwarder, a lock source based on the identity information; and switching, by the forwarder, to the first locked state based on the lock source and the first lock indication (par. 0006-0007, 0051, 0083, 0089-0090). 

As to claim 12, Mattson teaches the invention as claimed, including the method according to claim 11, wherein after the switching, by the forwarder, to the first locked state based on the lock source and the first lock instruction, the method further comprises: receiving, by the forwarder, configuration data; and storing, by the forwarder, the configuration data if identification information of a device that sends the configuration data matches the identity information of the first management device; or if identification information of a device that sends the configuration data and the identity information of the first management device do not match, discarding, by the forwarder, the configuration data, or responding to the management device that sends the configuration data with failure information (abstract, par. 0006-0007, 0009-0010, 0051, 0083, 0089-0090). 
.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Chiba U.S. Pub. No. 2013/0301658, in view of Mattson et al., (hereinafter Mattson) U.S. Pub. No. 2016/0050125, further in view of Petrov et al., (hereinafter Petrov) U.S. Patent No. 7,941,521.

As to claim 5, Chiba-Mattson teaches the invention as claimed, including the method according to claim 4; however, Chiba-Mattson does not explicitly teach wherein the first management device further comprises a display interface, and before the obtaining, by the first management device, input information, the method further comprises: displaying, by the first management device, the comparison result in the display interface.  Petrov teaches wherein the first management device further comprises a display interface, and before the obtaining, by the first management device, input information, the method further comprises: displaying, by the first management device, the comparison result in the display interface (abstract, col. 7, line 20-38, col. 7, line 64-col. 8, line 44). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Chiba-Mattson and Petrov to provide improved integration of management features to simplify the management of large enterprise networks.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8, 13, 18 and 20 are rejected under 35 U.S.C. § 102(1)(a) as being anticipated by Mattson et al., (Mattson) U.S. Pub. No. 2016/0050125. 

As to claim 8, 18, Mattson teaches the invention as claimed, including a data processing method applied to a multi-head management scenario, wherein the multi-head management scenario is a scenario in which a forwarder is managed by a plurality of management devices, and-the method comprising: 
receiving, by the forwarder, a first lock instruction sent by a first management device in the plurality of management devices (abstract, par. 0006-0009, 0086-0088 -acquiring a lock for network resources); and 
switching, by the forwarder, to a first locked state based on the first lock instruction, wherein the first locked state is a state in which the forwarder can be controlled only by the first management device (par. 0006-0007, 0051, 0083, 0089-0090 -creating a lock barrier node, implementing lock using barrier nodes). 


Mattson teaches the invention as claimed, including the method according to claim 8, wherein the method further comprises: receiving, by the forwarder, an unlock instruction sent by the first management device; and releasing, by the forwarder, the first locked state based on the unlock instruction (par. 0007, 0051, 0059, 0083). 

As to claim 20, Mattson teaches the invention as claimed, including the forwarder according to claim 18, wherein the forwarder further comprises: a second unlock unit, configured to release the first locked state when the forwarder determines that the first management device fails to respond within a preconfigured time or that data required by the forwarder is not within a management range of the first management device (abstract, par. 0083, 0090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444